TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00180-CV



                      Patrick McMorrow and Gail McMorrow, Appellants

                                                 v.

                     Branch Banking and Trust Company, et. al., Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
      NO. 10-1301-C26, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                After appellee Branch Banking & Trust Company filed a motion to dismiss their

appeal for want of subject-matter jurisdiction and for sanctions, Patrick and Gail McMorrow filed

what is in substance a motion to voluntarily dismiss their appeal, advising that they “have reached

an agreement outside this court.” Branch Banking & Trust has not opposed the McMorrows’

motion. We grant the McMorrows’ motion and dismiss the appeal, see Tex. R. App. P. 42.1(a)(1),

dismiss Branch Banking & Trust’s dismissal motion as moot,1 and deny its motion for sanctions.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: May 26, 2011


       1
           We likewise dismiss as moot Branch Banking & Trust’s request to accelerate this appeal.